Citation Nr: 0716508	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery disease 
(also claimed as heart and vascular disease).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964 and from January 1964 to April 1967.  
An administrative decision dated in April 2003, barred the 
veteran from Department of Veterans Affairs benefits under 
38 C.F.R. § 312(d)(4) for the period of service from January 
20, 1964 to April 21, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
coronary artery disease.


FINDING OF FACT

The veteran does not have coronary artery disease associated 
with his period of service.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis).

Service connection also can be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  For the showing of 
chronic disease in service, it requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(a).

The veteran claims that his coronary artery disease began as 
chest pain in service.  However, the veteran's service 
medical records make no reference to any complaints, 
diagnosis, or treatment for coronary artery disease in 
service.  The veteran's service medical records show that his 
only related entry was for chest pain in July 1964.  This 
entry is better understood in the context of the three 
previous entries which show treatment for a sore throat and 
coughing.  The military examiner assessed the veteran's chest 
pain as "mild fascitis" with a recommended treatment of 
local heat and exercise.  Indeed, when the veteran complained 
of a sore throat and cough again in January 1964, the 
military examiner took a chest x-ray which was normal.

Overall, the Board must find that the service medical record 
provides evidence against this claim. 

The veteran's post-service medical records also provide 
highly probative evidence against his claim.  At a VA 
compensation examination in May 2003, the examiner opined 
that the veteran's coronary artery disease would not be at 
least as likely as not secondary to complaints of chest pain 
while in service, since the symptoms appear to be secondary 
to his frequent coughing, tobacco use and lung disease.  In 
this regard, since the veteran did not have a diagnosis of 
coronary artery disease until June 1994, the examiner found 
no relationship between his chest pain in service and his 
coronary artery disease.

In addition, VA outpatient treatment reports document a 
diagnosis of coronary artery disease many years after 
service.  Indeed, they note that the veteran did not receive 
a diagnosis of coronary artery disease until June 1994.  
Hence, the fact that his coronary artery disease was first 
identified over 27 years after service weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000) (holding that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.)  Moreover, this evidence severs the chronicity of 
treatment necessary to establish service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for coronary artery disease.  Despite the 
veteran's statements that he currently has this condition as 
a result of service, as a layperson without medical expertise 
or training; his statements alone are insufficient to prove 
his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a letter by the RO in October 2002 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claims; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he (or she) is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he (or she) is found 
to be reasonably expected to understand from the notices 
provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
examination to determine the etiology of his coronary artery 
disease.  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


